Bleckley, Judge.
The motion for new trial embraced several grounds — error in the charge, error in refusing to charge, conflict of the verdict with the evidence and with the charge of the court, providential absence of one of the attorneys of the plaintiff in error from the trial on account of sickness, he being both leading counsel and a material witness. The court granted the motion generally, discerning in the case as a whole, no doubt, *128good reason for ordering a new trial. We are well satisfied with this result, and do not care to scrutinize, separately, the several grounds of the motion. If we were clear that no one of them, taken alone, should be held sufficient, we would not interfere, for the general presentation of all of them together is decisive. There should be no hesitation in conceding to the presiding judge very ample discretion in granting a first new trial.
Judgment affirmed.